        Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 AURORA LOAN SERVICES, LLC,

                Plaintiff,

                v.                                                    Case No. 20-2052-JAR-TJJ

 RACHEL L. JOHNSON and CARRIE D.
 TEAGER,

                Defendants.


                                      MEMORANDUM AND ORDER

        Defendant Rachel L. Johnson filed a Notice of Removal to the United States District

Court for the District of Kansas on February 5, 2020.1 The Notice of Removal cites 28 U.S.C. §

1332 as a basis for jurisdiction—diversity of citizenship between the parties and an amount in

controversy that exceeds $75,000. Co-defendant Carrie D. Teager consented to removal.2

Before the Court is Plaintiff Nationstar Mortgage LLC, as successor in interest to Aurora Loan

Services, LLC’s (“Nationstar”)4 Motion to Remand (Doc. 8), seeking remand under 28 U.S.C. §§

1441(a) and 1446(b), and fees and costs under 28 U.S.C. § 1447(c). The motion is fully briefed

and the Court is prepared to rule. As described more fully below, the Court grants Plaintiff’s

motion to remand and awards attorneys’ fees and costs to Defendants.

I.      Background

        This residential foreclosure action was originally filed in DuPage County, Illinois on

March 8, 2011. Under Illinois Mortgage Foreclosure Law, Plaintiff sought to obtain Defendants’


        1
            Doc. 1.
        2
            Doc. 1-1.
        4
            Nationstar Mortgage, LLC was substituted as Plaintiff’s successor in interest on January 10, 2013. See
Doc. 8-1.
       Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 2 of 8




property and secure a $788,000 mortgage. On February 5, 2020, pro se Defendant Rachel L.

Johnson filed a Notice of Removal to this Court. Defendant cites 28 U.S.C. § 1332(a) as a basis

for jurisdiction, alleging complete diversity of citizenship between herself and Plaintiff.

Defendant also alleges that the amount in controversy exceeds $75,000, as the mortgage is

valued at $788,000.

       On May 18, 2020, Magistrate Teresa J. Judge James ordered that Defendants show cause

why this action should not be dismissed for lack of subject matter jurisdiction. Judge James

stated that Defendants had failed to allege each party’s state of citizenship. Although on her

Civil Cover Sheet Defendant marked that she is a citizen of “another state” and that Plaintiff is

incorporated or has its principal place of business “in this state,” this was insufficient to plead

complete diversity of citizenship.

       Judge James also directed Defendant to show cause why venue is proper in this court,

citing 28 U.S.C. § 1391. Judge James explained that Defendant failed to allege Defendants’

residences, the events giving rise to the action appear to have occurred in Illinois, and Defendant

otherwise failed to allege a connection to Kansas.

       On May 29, 2020, Plaintiff moved for remand. In the motion, Plaintiff documented that

this is Defendants’ fourth attempt at removal, and argued that these were efforts aimed at

delaying the judicial process. Plaintiff argued: (1) the court lacks subject matter jurisdiction of

this already-concluded Illinois foreclosure; (2) the removal is defective on its face; (3) the right

to remove was waived; and (4) it is entitled to recover fees and costs under 28 U.S.C. § 1447(c).

       Defendant responded to Judge James’ Order to Show Cause on May 29, 2020, the same

day Plaintiff filed its motion to remand. In her response, Defendant stated that Nationstar and

Wells Fargo Bank—the purported holder of the Subject Note—“[have] multiple business




                                                  2
        Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 3 of 8




locations throughout the state of Kansas,”8 establishing complete diversity of citizenship under

28 U.S.C. § 1332(a).

II.     Legal Standard

        Federal district courts are required to remand a case “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction.”9 To avoid remand,

the removing party must establish federal jurisdiction by a preponderance of the evidence.10

Because federal courts are courts of limited jurisdiction, courts strictly construe federal removal

statutes with a presumption against federal jurisdiction.11 Courts must follow the inflexible and

without exception presumption against federal jurisdiction by denying jurisdiction in all cases

where federal jurisdiction does not affirmatively appear in the record.12 Moreover, courts must

resolve doubtful cases in favor of remand.13

        Additionally, because Defendant is a pro se litigant, the Court must construe her

pleadings liberally and apply a less stringent standard than that which is applicable to attorneys.14

A pro se litigant is not excused from complying with the rules of the Court, and is subject to the

consequences of noncompliance.15




        8
            Doc. 9.
        9
            28 U.S.C. § 1447(c).
        10
             Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013).
        11
            See Aetna U.S. Healthcare, Inc. v. Hoechst Aktiengesellschaft, 54 F. Supp. 2d 1043, 1047 (D. Kan. 1999)
(citations omitted).
        12
             See Ins. Corp. of Ir. v. Compagnie Des Bauxites De Guinee, 456 U.S. 694, 702 (1982).
        13
             Baby C v. Price, 138 F. App’x 81, 83 (10th Cir. 2005).
        14
             Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997).
         15
            Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d 1276, 1277
(10th Cir. 1994)).




                                                          3
        Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 4 of 8




III.    Discussion

        A.         Subject Matter Jurisdiction

                   1.         Diversity Jurisdiction

        The Court first considers whether it has subject matter jurisdiction over this matter.

Federal courts are courts of limited jurisdiction, and as such, they must have a statutory or

constitutional basis to exercise jurisdiction over any controversy.16 Defendant asserts federal

jurisdiction based on diversity, which requires a showing of complete diversity of citizenship

between the parties and an amount in controversy that exceeds $75,000.17 Remand is generally

improper if the defendant appropriately removed a case to federal court that the plaintiff could

have originally filed in federal court.18 Removal jurisdiction over diversity cases is more limited

than jurisdiction over diversity cases originally brought in federal court because removal based

on diversity is available only if none of the defendants is a citizen of the state in which the action

is brought.19

        The Court agrees with Judge James that Defendant failed to sufficiently allege diversity

of citizenship between the parties, and Defendant’s response to Judge James’ Order to Show

Cause fails to cure this deficiency. The party seeking to invoke federal subject matter

jurisdiction has the burden to establish that jurisdiction is proper,20 and mere conclusory

allegations of jurisdiction are not enough.21 A party is only a citizen for diversity purposes in the



        16
             Gad v. Kan. State Univ., 787 F.3d 1032, 1035 (10th Cir. 2015).
        17
             Dutcher v. Matheson, 733 F.3d 980, 987 (10th Cir. 2013).
        18
             28 U.S.C. § 1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
        19
             Id. § 1441(b).
        20
          Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002) (citing Kokkonen v. Guardian Life Ins. Co. of Am.,
511 U.S. 375, 377 (1994)).
        21
             United States ex rel. Hafter v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999).




                                                           4
        Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 5 of 8




state where he or she is domiciled.22 Moreover, an individual can have only one domicile.23

Here, there has been no clear indication of Defendants’ states of citizenship.

        Courts determine a limited liability company’s citizenship for jurisdictional purposes by

the citizenship of its members.24 An LLC’s principal place of business is not determinative of

citizenship.25 In contrast, under 28 U.S.C. § 1332(c), a corporation is citizen of the state of its

incorporation and of the state where it has its principal place of business. Defendant argues that

Plaintiff has “multiple business locations throughout the state of Kansas.”26 However, this

statement does not demonstrate Nationstar’s citizenship for purposes of determining diversity

jurisdiction. As such, Defendant has failed to meet her burden of establishing complete diversity

of citizenship and therefore the Court lacks subject matter jurisdiction.

                   2.       Lack of Case or Controversy

        Plaintiff has also demonstrated that the Court lacks subject matter jurisdiction because

there is no live case or controversy to be litigated. Plaintiff filed this state foreclosure action on

March 8, 2011. A judgment of foreclosure was entered on May 12, 2015 and a final judgment

was entered approving sale on May 7, 2018. Defendants appealed, and the appellate court

entered an order affirming the trial court’s judgment on December 5, 2019.

        The record demonstrates that this foreclosure case has been litigated to completion in

state court and Defendants actively engaged in the proceedings. Therefore, the Court concludes




        22
             Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983).
        23
             Cressler v. Neuenschwander, 930 F. Supp. 1458, 1462 (D. Kan. 1996).
        24
           Siloam Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1234 (10th Cir. 2015) (“[A]n LLC,
as an unincorporated association, takes the citizenship of all its members.”).
        25
             Birdsong v. Westglen Endoscopy Ctr., L.L.C., 176 F. Supp. 2d 1245, 1248 (D. Kan. 2001).
        26
             Doc. 9.




                                                          5
        Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 6 of 8




that there is no live case or controversy to litigate, and subject matter jurisdiction over this matter

is lacking.29

                  3.       Timeliness of Motion to Remand

         The Court next considers Defendant’s argument that Plaintiff’s motion to remand was

untimely under 28 U.S.C. § 1447(c), which provides that: “[a] motion to remand the case on the

basis of any defect other than lack of subject matter jurisdiction must be made within 30 days

after the filing of the notice of removal under section 1446(a).” While it is true that a motion to

remand the case based on a defect must be made within 30 days after the filing of the notice of

removal, there is an express exception within the language of the statute. A motion to remand

based on a lack of subject matter jurisdiction is not subject to the 30-day time frame. Here,

Plaintiff’s motion to remand argued that this Court does not have subject matter jurisdiction over

this fully-litigated state foreclosure case. Therefore, the motion was timely.

         Because the Court lacks subject matter jurisdiction, it need not address the procedural

defects raised in the motion to remand.

         B.       Request for Attorneys’ Fees and Costs

         Lastly, the Court considers Plaintiff’s request for attorney’s fees and costs. Under 28

U.S.C. § 1447(c), “[a]n order remanding the case may require payment of just costs and any

actual expenses, including attorney fees, incurred as a result of the removal.” As the Supreme

Court has explained,

                  [a]bsent unusual circumstances, courts may award attorney’s fees
                  under 1447(c) only where the removing party lacked an objectively
                  reasonable basis for seeking removal. Conversely, when an
                  objectively reasonable exists, fees should be denied. In applying
                  this rule, district courts retain discretion to consider whether
         29
            See, e.g., In re BCD Corp., 119 F.3d 852, 856 (10th Cir. 1997). The Court also notes that venue clearly
does not lie in Kansas under the plain terms of 28 U.S.C. § 1446(a), which requires a removed action be filed “in the
district court of the United States for the district and division within which such action is pending.”




                                                         6
        Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 7 of 8




                   unusual circumstances warrant a departure from the rule in a given
                   case.30

The Court has reviewed the record, including Defendants’ previous unsuccessful attempts at

removal and concludes that Defendant lacked an objectively reasonable basis for seeking

removal. Defendants’ three prior removal attempts resulted in two remands, one of which was

accompanied by a sanction order. Defendants were warned in those orders that removal was

untimely; the sanction order made clear to Defendants that removal was several years untimely.31

The third removal attempt, also filed in a federal court outside of Illinois, was stricken from the

docket due to lack of a pending action. Therefore, Defendants were on notice that removal was

improper for lack of a live case or controversy and that it is untimely. The Court agrees with

Nationstar that Defendant’s behavior demonstrates an attempt at delaying the eviction process on

a fully-litigated state foreclosure case. Accordingly, this situation warrants a departure from the

general rule, and the Court grants Plaintiff’s request for attorneys’ fees and costs.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Remand

(Doc. 8) is granted. The Clerk shall remand this case to the Eighteenth Judicial Circuit of

DuPage County, Illinois

        IT IS FURTHER ORDERED that Plaintiff’s request for reasonable attorneys’ fees and

costs under 28 U.S.C. § 1447(c) is granted. Plaintiff shall submit an application for reasonable

fees and costs by July 14, 2020.

        IT IS SO ORDERED.

        Dated: July 7, 2020



        30
          Wolf Creek Nuclear Operating Corp. v. Framatome ANP, Inc., 416 F. Supp. 2d 1081, 1089 (D. Kan.
2006) (quoting Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)).
        31
             See Docs. 8-8, 8-11.




                                                     7
Case 2:20-cv-02052-JAR-TJJ Document 12 Filed 07/07/20 Page 8 of 8




                                    S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                8
